DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-6, 8-15, 28-32
Withdrawn: 
NONE
Rejected:
1-6, 8-15, 28-32
Amended: 
28
New: 
NONE
Independent:
1, 28


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9-12, 14, 15, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over De Smet (US 9,938,612) in view of Pereira (US 2008/0057799) and Murtha (US 5,525,169).
Concerning claims 1 and 28, De Smet teaches a method of heat treating and forming a 6xxx aluminum alloy heat treatable strip by alternatively coiling and continuous processing, said process comprising the steps:
Claim 1
De Smet
1ST Continuous process- anneal to solutionize
Continuous anneal 360-580C
Quench
Quench
2nd Continuous process-rolling reduction
Cold roll
Roll cladding
-
Precipitation hardening
Pre-age and natural aging


see De Smet at column 2, lines 29-37 and column 3, line 60, which overlaps the claimed processing steps (see Table above). De Smet teaches pre-aging and natural aging (see column 3 line 60) which qualify as a “precipitation hardening heat treatment” step. 
De Smet does not teach a) cladding the Al-Mg-Si alloy strip by roll cladding (claim 1), or b) obtaining a TS of >42 ksi and YS>35 ksi (amended claim 1).
Concerning a), Pereira teaches cladding (by roll cladding or electroplating [0029]) a layer of copper to a strip of aluminum improves the electrical properties, and is suitable for electrical connectors [0005]. It would have been obvious to one of ordinary skill in the art to have formed 
Concerning b), De Smet teaches said working and heat treating process can be applied to various 6000 series aluminum alloys including 6022 and 6005A; see De Smet column 4, lines 22-24. De Smet teaches T4 mechanical properties (Table 2).  However, it would have been obvious to one of ordinary skill in the art to have applied a peak strength T6 temper after the forming step of De Smet, in order to provide the predictable purpose of maximizing strength. Murtha (drawn to 6022 alloy, see Table 1 Ex. 2), teaches Al-Mg-Si alloy (6022) with a T62 temper exhibits a high YS=43.7ksi (Table 5) (which meets both the instantly claimed minimum YS and UTS). Because the combination of the prior art references teaches a process of forming and heat treating substantially as claimed, together with motivation to apply a T6 peak strength temper, then it is reasonably expected that the prior art’s Al-Mg-Si clad product would have substantially the same YS and UTS, as presently claimed.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed.Cir.1997). Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 2, De Smet teaches applying said process to 6xxx aluminum alloys (column 4 line 24).

Concerning claims 9 and 10, Pereira teaches said cladding is followed by forming or stamping various electrical components [0030] such as electrical connectors.
Concerning claim 11, Pereira teaches said roll-cladding can be cold rolling [0029}. It would have been within the level of one of skill in the art to have roll clad as taught by Pereira in a continuous “reel-to-reel” manner, as Pereira teaches the aluminum strip is processed in an elongated sheet form (see Fig. 3 of Pereira, which is an example of a continuous rolling train).
Concerning claim 12, 28, and 30, Pereira teaches the layer of Cu (#14 at Fig. 3) can be electroplated [0029]. Pereira does not specify said electroplating is done in a (separate, third stage) reel-to-reel process, but instead is done concurrently with the second reel-to-reel process. However, it would have been obvious to one of ordinary skill in the art to have adjusted the electroplating stage of Pereira, in order to facilitate ease of processing (i.e. it would have been obvious to recoil after the second reel-to-reel process, following by storing or transporting said coil, uncoiling and performed electroplating in a separate reel-to-reel process, i.e. in a separate facility, etc.).
Concerning claim 14, Pereira teaches stamping at Fig. 4 #74 [0030].  Concerning claim 15, Pereira teaches the electrical interconnect component can be a connector [0004].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet (US 9,938,612), Pereira (US 2008/0057799), and Murtha as applied to claim 28 above, further in view of Carter (US 4,430,166).
De Smet, Pereira, and Murtha are discussed above. De Smet, Pereira, and Murtha do not teach the rate of the third reel-to-reel processing line (electroplating). However, Carter teaches conventional speeds of continuous electroplating range from 100 ft/min to 1000 ft/min (column 16 lines 19-27). This entire range is within the scope of the instant claim. It would have been obvious to one of ordinary skill in the art to have performed the reel-to-reel/continuous processes of annealing, cladding, and electroplating taught by De Smet, Pereira, and Murtha with a continuous electroplating speed of 100 ft/min to 1000 ft/min, because Carter teaches said speed is conventional in the art of electroplating metal strips continuously.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Pereira, and Murtha as applied to claim 1 above, further in view of ASM Handbook Vol 4B, “Types of Heat Treating Furnaces” pp 83-107.
De Smet, Pereira, and Murtha are discussed above. Concerning claim 5, it would have been obvious to one of ordinary skill in the art to supply a water bath for quenching after annealing, because De Smet teaches water quenching after continuous annealing (column 5 line 65). De Smet does not specify a strand or tube furnace. However, “ASM Handbook Vol 4B” teaches strand furnaces are a typical continuous heat treatment furnace (p 94, 1st column, 2nd paragraph), suitable for annealing strips (p 100). It would have been obvious to one of ordinary skill in the art to have performed the process of continuous heating Al-Mg-Si alloy strips taught .

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Pereira, and Murtha as applied to claims 12 and 28 above, and further in view of “Surface Engineering of Aluminum and Aluminum Alloys” ASM Handbook Vol. 5 Surface Engineering, pp 784-804.
De Smet, Pereira, and Murtha are discussed above. Pereira mentions electroplating but does not teach the details of the process. However, ASM Handbook Vol 5 teaches that alkaline cleaning (p 789) and alkaline etching (p 793), as well as a zincate treatment (p 797) are common pretreatments before electroplating. Further, ASM Handbook Vol 5 teaches electroplating deposits of Cr, Ni, Cu, Sn, Zn, Ag, and Au to protect the surface (p 797). It would have been obvious to one of ordinary skill in the art to have performed the cleaning/preparation steps taught by ASM Handbook Vol. 5, and further zincate treatment and electroplating a layer of Ag or Au (as taught by ASM Handbook Vol. 5) on the Al alloy processed by a method as taught by De Smet , Pereira, and Murtha, because ASM Handbook Vol. 5 teaches said steps are effective to prepare the surface for electroplating, and said electroplated layers of Ag or Au provide beneficial electrical properties (p 797).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Pereira, and Murtha as applied to claim 1 above, further in view of Kusakari et al (US 2011/0132659).
2 mixed with H2 creates a reducing atmosphere and suppresses the generation of an oxide film on the surface of said Al-Mg-Si alloy [0047]. It would have been obvious to one of ordinary skill in the art to have used a reducing atmosphere of N2 and H2 when performing the heat treating and cladding process of De Smet, Pereira, and Murtha, because Kusakari teaches said atmosphere suppresses the generation of an oxide film.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Pereira, Murtha, and Kusakari as applied to claim 3 above, further in view of ASM Handbook Vol 4B, “Types of Heat Treating Furnaces” pp 83-107.
De Smet, Pereira, Murtha, and Kusakari are discussed above. Concerning claim 4, it would have been obvious to one of ordinary skill in the art to supply a water bath for quenching after annealing, because De Smet teaches water quenching after continuous annealing (column 5 line 65). De Smet does not specify a strand or tube furnace. However, “ASM Handbook Vol 4B” teaches strand furnaces are a typical continuous heat treatment furnace (p 94, 1st column, 2nd paragraph), suitable for annealing strips (p 100). It would have been obvious to one of ordinary skill in the art to have performed the process of continuous heating Al-Mg-Si alloy strips taught by De Smet, Pereira, Murtha, and Kusakari, with a strand furnace, because “ASM Handbook Vol 4B” teaches strand furnaces are suitable for heating strips.

Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Murtha, Pereira as applied to claims 1 and 28 above, further in view of ASM Handbook Vol. 2 “Electrical Contact Materials”, p 840-868. 
De Smet, Murtha, and Pereira are discussed above. De Smet, Murtha, and Pereira do not teach plating aluminum with Sn, Ni, Al, Ag, Au, or alloys thereof (claim 8) or Au, Ag, or Pd (claim 29). However, ASM Handbook Vol. 2 teaches that aluminum can be plated with Cu, Ag, or Sn in order to minimize oxidation and thereby improve properties as an electrical contact material (p 849, 1st column). It would have been obvious to replace the plating material Cu (taught by Pereira) with Ag or Sn, because ASM Handbook Vol. 2 teaches said materials are suitable equivalents for improving the electrical contact properties of electrical contacts made from aluminum.

Response to Arguments/Amendments
In the response filed on September 20, 2021, applicant amended claim 28. No new matter has been added. 
Applicant’s argument that the instant invention is allowable because a) Murtha does not teach mechanical properties of cladded or electroplated alloy products, b) Murtha is drawn to a fundamentally different process and is inapplicable to the claimed process, or c) Murtha teaches YS but not tensile strength, and therefore does not suggest both a tensile strength and a yield strength within the claimed ranges; has not been found persuasive.
Concerning c), it is well known in the art that tensile strength is < yield strength (see examples throughout cited references, etc.). Further concerning the teachings of expected yield strength and tensile strength, see discussion of items a) and b) below.
Concerning b), as set forth supra, it would have been obvious to one of ordinary skill in the art to have applied a peak strength T6 temper after the forming step of De Smet, in order to provide the predictable purpose of maximizing strength (see Murtha at Table 5, column 6 lines 47-49).
Concerning a), because the combination of the prior art references teaches a process of forming and heat treating substantially the same as that claimed, together with motivation to apply a T6 peak strength temper, then it is reasonably expected that the prior art’s Al-Mg-Si clad product would have substantially the same YS and UTS as presently claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /GEORGE WYSZOMIERSKI/      Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                               



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/3/22